PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/831,505
Filing Date: 5 Dec 2017
Appellant(s): Ferranti, Daniel, J.



__________________
Scott D. Paul, Registration No. 42,984
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/29/2021.

.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1-3, 7-11, 15-16, and 21-28 under 35 U.S.C. 101 Alice:
Appellant asserts that a prima facie case has not been made further stating that the limitations do not recite an abstract idea, and that the analysis does not have an explanation as to how these processes can be performed in the mind, and thus is inconsistent with the PEG. Examiner disagrees as Appellant has not stated why it is not a Mental Process, Mathematical Concept, or Certain Method of Organizing Human Activity, other than stating that it does not recite a specific algorithm, this can’t be done in the mind, and attacking the Electric Power Group case itself, which are all mere assertions of eligibility under 101, and further the Office Action follows the 2019 October Guidance and sample rejection for presenting a prima facie case, as the abstract ideas have been clearly outlined, and the 
“[0035]      Referring now to Fig. 1, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof. This allows cloud computing environment 50 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device. It is understood that the types of computing devices 54A-N shown in Fig. 1 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser).”

Which shows that this system is any computing device, phone, PDA, etc., which are generic computer components, and the claims merely utilize these current technologies to perform the abstract 
Appellant states Examples 37-42, and asserts that the “receiving, as computer data structures and by the data processing system…”, “searching a database…”, “determining, using a risk analyzer…”, and “displaying, by the data processing system…” limitations are eligible as they are not abstract ideas. Examiner disagrees as again the sample rejection and the guidance of the October 2019 PEG has been followed in the rejection as below. Receiving identifier codes is akin to someone handing another person codes/numbers/information on a spreadsheet about branches in particular regions, done well before computers. Identifying data features associated with the codes is using the spreadsheet and other spreadsheets to find and track data pertaining to the branches, again done prior to computers for reports on a business. Determining using a risk scoring model, a risk rating is scoring using a model/algorithm, clearly abstract as a human can use a formula/algorithm/model to plug in a number and come up with a score, for instance y=x+1 and thus with the input 1 you get a score of 2, a risk rating and this is a Mental Process, Utilized for Organizing Human Activity, and use of Mathematical concepts such as a model. Further Appellant has asserted that the analyzer is not generic. Appellant’s specification only describes the Analyzer as what functions it performs. The only physical description is contained in the drawing shown in Fig. 3 below:

    PNG
    media_image2.png
    337
    478
    media_image2.png
    Greyscale

So there is no description of the technology of the risk analyzer, other than a box on a picture, and what this analyzer does. This is software being performed on a machine, a utilization of current technologies to perform the abstract limitations of the claims. This is a generic computing component. To continue, the displaying a heat map is described in the Appellant’s specification as:
“[0063]       In one embodiment, generating risk rating data may include generating a heat map indicative of the risk ratings of the identifier codes. The heat map may be a graphical representation that employs a plurality of colors to signify the value of risk ratings (e.g., high, medium, or low risk) at various points in a spectrum. The heat map may comprise a guide for the user to identify regions with higher risks. In one embodiment, the heat map may include a geographical map from GIS software that is overlaid (e.g., over locations associated with the one or more identifier codes) with coloring based on risk rating over locations associated with the identifier codes.”

Which is a drawing, and can be done without additional elements on a sketch again for a presentation. To summarize there is no improvement to technology, as the system merely utilizes current technologies to perform the abstract limitations of the claims, such as collecting, analyzing, and transmission of information as recited in the rejection.  This processing and transmission of information is generic as reasoned above.  The abstract portions of these limitation merely utilize current 
Appellant asserts that all of the additional elements are not generic, that Examiner has not considered all of the elements, or the combination of elements. Examiner disagrees as the rejection clearly states: 
“The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.”

Thus the combination has been considered, and Appellant has failed to point out what particular combination of elements would be considered significantly more, or why. Appellant has again asserted that the elements are not generic, but has not given one additional element that is not highly generalized. On the other hand, Examiner has utilized Appellant’s specification to show why both the Analyzer and the GIS software are highly generic, as there are no descriptions of the technology, and the only description is the broad functions/abstract limitations which they perform. 
Appellant has asserted that Office has not presented any factual evidence as required by Berkheimer, and cites Bascom as Examiner being inconsistent with the analysis of the Claims, further stating that there is an improvement. Examiner disagrees as first no evidence is required as no Berkheimer analysis is required as this is utilization of current technologies to perform the abstract 
Appellant asserts that examiner has not considered the additional elements of the dependent claims such as Claim 26. Examiner disagrees, as the analysis clearly states that there are no additional elements which would be considered, and again Appellant has failed to state what these would be or why they would be significantly more. Further, the natural language processing is used to extract information, an abstract process and utilization of current technologies to perform the abstract limitations of the claims. . Natural language processing is defined as automatic manipulation of natural language or a branch of Al which helps computers understand, interpret, and manipulate human language, which humans readily do such as when a child or linguist learn a new language. The child or linguist must be taught the language in a manner in which they understand, and that is the premise behind NLP. Further, NOWHERE in the specification is there any detail of what this NLP algorithm is other than what it is used to perform such as in Appellant's specification here in [0051]: 
“Machine parsing may include natural language processing may be used to extract and separate information pertaining to a variety of topics, genres, or subject matter from structured or unstructured data into logical segments. The logical segments may pertain to, for example, different subjects or different jurisdictions. NLP can be used to analyze text in combination with machine-learning to facilitate understanding of the public information source data and feedback data by a computer. The AML data features may then be converted into risk factors for building a risk scoring model. The risk factors may indicate a potential for conducting illicit activities in connection with, for example, countries, entities, or individuals.”
	

To summarize, the Claims recite multiple abstract concepts, which are not practically integrated, nor significantly more and thus the rejection under 101 Alice remains.
	

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        4/20/2021


Conferees:

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.